Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-37 and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2008/0215035) in view of Bobroff et al. (US 2002/0022855).
Regarding claim 31, Yodfat et al. disclose an insertion assembly (Figures 8A-8F) comprising: a housing (31) comprising an interior, and a distal portion (unlabeled lower rim of housing) configured to be placed near a skin surface (5) of a user; a slideable body (20; what it slides against is not claimed) disposed in the interior of the housing, the slideable body coupled with a needle carrier (320) comprising a sharp (322); and a first spring (34; ¶[0085]) and a second spring (35; Figures 8E-8F), both disposed in the interior of the housing, wherein depression of a button (33) causes the first spring to expand and advance the slideable body, the needle carrier, and the sharp in a distal direction toward the skin surface (Figures 8A-8D; ¶[0085]), and wherein advancement of the slideable body causes: (1) the slideable body to disengage from the needle carrier, and (2) the second spring to retract the needle carrier and the sharp in a proximal direction away from the skin surface (¶[0085]-[0086]; Figures 8E-8F).  
Yodfat et al. fail to disclose that the button is a plurality of buttons as claimed.
Bobroff et al. disclose a similar insertion assembly to Yodfat and Applicant (¶[0002], [0008]) which uses two triggers (510, 512) to cause advancement of a slidable body toward the skin to insert and disengage the slidale body in order to prevent accidental triggering to improve safety (¶[0121; Figures 35-38).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have adapted the two triggers of Bobroff et al. to trigger advancement of the slidable body of Yodfat et al. as claimed in order to prevent accidental triggering and improve safety.
Regarding claim 32, the plurality of buttons comprises a first button disposed on a first exterior side of the housing and a second button disposed on a second exterior side of the housing, wherein the first exterior side is opposite of the second exterior side.  
Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the housing 30 with the cylindrical shape shown for the housing embodiment of Figure 10B since Yodfat et al. are silent as to what shape housing 30 is thus motivating one skilled in the art to seek out a suitable shape elsewhere in the prior art for a similar device. 
Regarding claims 34 and 35, Yodfat et al. fail to explicitly disclose that either spring has a radius but do disclose that the second spring fits within the first spring (Figures 8E-8F).  However it is notoriously well-known in the art that springs for firing and retracting similar devices commonly have a coiled shape (for instance as evidenced by spring 507 in Figure 37 of Bobroff et al.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the first and second springs as coiled springs, the second spring concentrically fitting inside of the first spring, in order to take advantage of this well-known spring structure well suited for similar devices.
Regarding claim 36, the first spring is in a compressed state prior to the depression of the plurality of buttons (Figure 8A of Yodfat et al.).  
Regarding claim 37, the second spring is in a compressed state prior to the depression of the plurality of buttons (in view of Figure 8A, without any disclosure otherwise one skilled in the art would recognize that the embodiment of Figures 8E and 8F must also start with the same initial configuration as in Figure 8A).  
Regarding claim 43, a proximal end of the first spring is in contact with the housing (as claimed the unlabeled structure below trigger 33 in Figures 8A-8F of Yodfat et al. can be considered as part of the housing).  
Regarding claim 44, a distal end of the second spring is in contact with the sharp carrier (as claimed the unlabeled black structure to which the second spring is connected in Figures 8E-8F of Yodfat et al. can be considered as part of the sharp carrier).  
Regarding claim 45, depression of the plurality of buttons causes the slideable body to be unobstructed from movement in the distal direction toward the skin surface (via unobstruction of buttons from flanges 520/522; ¶[0123] of Bobroff et al.).  
Regarding claim 46, the plurality of buttons are configured to be (capable of being) depressed simultaneously or near simultaneously (¶[0123] of Bobroff et al.).  
Regarding claim 47, wherein the plurality of buttons are configured to be depressed in a lateral direction that is parallel to the skin surface (evident from Figure 38 of Bobroff et al.).  

Claims 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2008/0215035) in view of Bobroff et al. (US 2002/0022855), as applied to claim 31 above, and further in view of Kamath et al. (US 2009/0242425).
Regarding claim 38, Yodfat et al. fail to disclose a sensor subassembly comprising an analyte sensor.  However Bobroff et al. disclose disclose a very similar insertion assembly and further disclose that it may be configured to insert an insulin infusion assembly (as does Yodfat et al. - ¶[0002]-[0003]) and/or a glucose monitoring sensor (¶[0093]).  Bobroff et al. further incorporate by reference the insertion assembly of Halili et al. (US 5,586,553) who disclose a glucose sensor (12) built into an infusion cannula (col. 3, lines 27-41; however requiring an exterior needle for insertion).
Kamath et al. disclose the system (214) of a cannula with a built in sensor on its exterior for measuring blood analyte levels such as glucose (Figures 2A-2E; ¶[0366]-[0375]) which can be a be implanted subcutaneously for long term monitoring of analytes (¶[0348], [0409]) and/or infusion of fluids (¶[0374]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention, and in view of Bobroff et al., to have provided the built-in sensor of Kamath et al. on the indwelling cannula (330) of Yodfat et al. in order to allow both infusion of fluids and monitoring of blood analyte levels.
Regarding claim 39, the sensor subassembly includes an aperture (212b of Kamath et al.) through which the sharp is configured to pass through.  
Regarding claim 40, advancement of the slideable body further causes the sensor subassembly to move in the distal direction toward the skin surface (Figures 8A-8D of Yodfat et. al.).  
Regarding claim 41, advancement of the slideable body advances a tip of the sharp and at least a portion of the analyte sensor beneath the skin surface of the user (evident from Figure 8C of Yodfat et al. and Figure 2B of Kamath et al. having a sensor portion 240 on an exterior tip of the cannula).  
Regarding claim 42, the second spring is configured to retract the needle carrier and the sharp in the proximal direction away from the skin surface leaving the sensor subassembly and the analyte sensor near the skin surface (Figure 8F; ¶[0086] of Yodfat et al.).  

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2008/0215035) in view of Bobroff et al. (US 2002/0022855), as applied to claim 31 above, and further in view of Hunn et al. (US 2004/0158207).
Regarding claim 48, Yodfat et al. fail to disclose that the needle carrier is coupled with the slidable body by one or more releasable latches. Yodfat et al. are silent as to how the slidable body and needle carrier are separated from eachother in Figures 8D and 8F, thus motivating one skilled in the art to seek out some appropriate means for this function in the prior art.  Yodfat et al. suggest in another embodiment that a base member (21) can be used to help separate the slidable body from the needle carrier (¶[0097]-[0098]; Figures 12A-12D).
Hunn et al. teach that a slidable body and needle carrier can be unlatched from eachother via tongues on an infusion base after firing of the insertion assembly so that the needle carrier can be separated from the slidable body (Figure 14; ¶[0083]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Hunn et al. to have connected the slidable body and needle carrier of Yodfat et al. with latches which are unlatched via a tongues of a base member after firing as a suitable means taught by the prior art for effecting the required separation of the needle carrier and slidable body of Yodfat et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771